Citation Nr: 0931499	
Decision Date: 08/21/09    Archive Date: 09/02/09

DOCKET NO.  05-25 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for residuals due to 
chemical exposure.  

2.  Entitlement to service connection for residuals due to 
Agent Orange exposure.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The Veteran served on active duty from August 1965 to August 
1969.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 decision by the Regional Office 
(RO) of the Department of Veterans Affairs (VA) in Los 
Angeles, California, which denied the Veteran's claims for 
service connection for residuals due to chemical exposure, 
and residuals due to Agent Orange exposure.  

In August 2008, the Board remanded the claim for residuals of 
chemical exposure for additional development, and stayed the 
claim for residuals due to Agent Orange exposure.  With 
regard to the stay, the Board noted that in Haas v. Peake, 
525 F.3d 1168 (Fed. Cir. 2008), the Federal Circuit reversed 
a United States Court of Appeals for Veterans Claims' 
decision pertaining to claims based on herbicide exposure in 
which (as in this case), the only evidence of exposure is the 
receipt of the Vietnam Service Medal, the Vietnam Campaign 
Medal, and/or service on a vessel off the shore of Vietnam, 
and that the appellant in Haas had filed a petition for a 
writ of certiorari to the Supreme Court.  On January 21, 
2009, writ of certiorari was denied, and VA's Office of 
General Counsel has therefore advised that the Board may 
resume adjudication of the previously stayed cases.  
Chairman's Memorandum No. 01-09-03 (January 22, 2009).  
Accordingly, the stay is no longer in effect, and the Board 
will proceed.  

In May 2008, the Veteran was afforded a hearing before Mary 
Sabulsky, who is the Veterans Law Judge rendering the 
determination in this claim and was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 38 
U.S.C.A. § 7102(b) (West 2002).  




FINDINGS OF FACT

1.  The Veteran did not have service in the Republic of 
Vietnam.  

2.  The Veteran does not have residuals due to chemical 
exposure, or residuals due to Agent Orange exposure, as a 
result of his service.  


CONCLUSION OF LAW

Residuals due to chemical exposure, and residuals due to 
Agent Orange exposure, were not incurred as a result of the 
Veteran's service.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

The Veteran asserts that he has residuals due to chemical 
exposure, and/or residuals due to Agent Orange exposure, as a 
result of his service.  During his hearing, held in May 2008, 
he testified that during service aboard the U.S.S. America, 
he was exposed to fuel for jets and ships, and fumes from the 
ship's smokestacks.  He further testified that he has had 
skin symptoms since his service, to include "skin eczema," 
and rashes, and that he first received treatment for his 
symptoms after service in 1986.  

In his original claim (VA Form 21-526), received in September 
2003, the Veteran claimed a skin rash, body aches, and 
headaches, due to exposure to herbicides, and he merely 
listed "chemical exposure."  The RO characterized the 
issues as stated on the cover page of this decision in the 
Statement of the Case, and in three Supplemental Statements 
of the Case.  

Although the Board has maintained the RO's characterization 
of these issues, it notes that VA generally does not grant 
service connection for symptoms which have not been 
associated with trauma or a disease process.  See e.g., 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) ("pain 
alone, without a diagnosed or identifiable underlying malady 
or condition, does not in and of itself constitute a 
disability for which service connection may be granted."); 
dismissed in part and vacated in part on other grounds, 
Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  
In this case, in December 2003, and in August and October of 
2007, VA requested the Veteran to specify the claimed 
disability that is related to exposure to Agent Orange, and 
in December 2008, the RO requested the Veteran to specify the 
claimed disability that is related to exposure to chemicals.  
There is no record of a reply that is responsive.  

As a final preliminary matter, in November 2008, the RO 
received additional medical evidence without a waiver of RO 
review.  A Supplemental Statement of the Case (SSOC) was 
issued as to the claim for residuals of chemical exposure; 
however, an SSOC was not issued as to the claim for residuals 
of exposure to Agent Orange.  In this decision, the Board has 
determined that the claim for residuals of exposure to Agent 
Orange must be denied as a matter of law since the Veteran is 
not shown to have been exposed to Agent Orange.  As this 
evidence does not contain anything to show exposure to Agent 
Orange during service, it is not material to the basis for 
the Board's decision.  Therefore, this evidence is not 
"pertinent" as defined at 38 C.F.R. § 20.1304(c) (2008) to 
the issue before the Board, and a remand for RO consideration 
is not required.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2008).

In addition, disease associated with exposure to certain 
herbicide agents will be considered to have been incurred in 
service under the circumstances outlined in that section even 
though there is no evidence of such disease during the period 
of service.  38 C.F.R. § 3.309, see also 38 C.F.R. § 3.307, 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Service in the Republic of Vietnam for the purpose of the 
application of the presumption includes service in the waters 
offshore and service in other locations if the conditions of 
service involved duty or visitation in the Republic of 
Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  

In Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), the Federal 
Circuit upheld VA's interpretation of § 3.307(a)(6)(iii) to 
require a servicemember's presence at some point on the 
landmass or inland waters of Vietnam in order to benefit from 
the regulation's presumption.  

In VAOPGCPREC 27-97, 62 Fed. Reg. 63604 (1997), VA's General 
Counsel held that mere service on a deep-water naval vessel 
in waters off shore of the Republic of Vietnam is not 
qualifying service in Vietnam.  

The Vietnam Service Medal was awarded to veterans who served 
between July 1965 and March 1973 in Vietnam, Thailand, Laos, 
or Cambodia in direct support of operations in Vietnam.  U.S. 
Department of Defense Manual of Military Decorations and 
Awards, Appendix D at D-20, July 1990.  Similarly, the 
Republic of Vietnam Campaign Medal was awarded to all service 
personnel who served in South Vietnam or who served outside 
of the geographical limits of Vietnam and contributed direct 
support to the forces in Vietnam.  Id., at 7-7, September 
1996.  

The Veteran's service treatment reports show that in July and 
December of 1967, he was treated for headaches, with a 
notation of "vascular cephalgia" in July 1967.  In late 
1968, he was treated for a lesion/chancroid that was 
associated with treatment for venereal disease.  The 
Veteran's separation examination report, dated in August 
1969, does not note any abnormalities or disorders.  

The relevant post-service medical evidence consists of three 
reports from the USC Internal Medicine, dated between 2007 
and 2008.  This evidence shows treatment for dermatitis, and 
herpes zoster, in 2007.  In 2008, he was treated for 
complaints of nasal congestion, watery eyes, and red eyes.  
The assessments were allergic rhinosinusitis, and eczema.  

With regard to the claim for residuals of Agent Orange 
exposure, the Veteran's service reports indicate that he 
served aboard the U.S.S. America for his entire period of 
service following his initial training.  When read in context 
with his performance record, they indicate that he received 
the Vietnam Campaign Medal for service aboard the U.S.S. 
America "based on service of six months outside the 
geographical limits of the Republic of Vietnam but 
contributing to the direct support to the Republic of Vietnam 
Armed Forces," and that he received the Vietnam Service 
Medal "while operating in the contiguous waters of 
Vietnam."  At his hearing, he testified that, "I never 
stepped foot on land in Vietnam."  

In summary, service in Vietnam is not shown by the Veteran's 
service record, or any other evidence, and the Veteran has 
testified that he never set foot in Vietnam.  Therefore, 
service in Vietnam is not shown.  This claim does not involve 
the assertion that the Veteran was exposed to Agent Orange at 
any other time during service (other than in association with 
service aboard the U.S.S. America).  Therefore, service 
connection for a disability based on exposure to Agent Orange 
is foreclosed as a matter of law.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  

The Board further points out that there is no competent 
medical evidence of record to show that the Veteran has 
"residuals of exposure to Agent Orange," or that there is a 
direct causal link between any in-service herbicide exposure 
and any residuals, to include a skin disorder.  Combee.  
Therefore, whether or not there was service in Vietnam, the 
claim would still be denied.  See Gilpin v. West, 155 F.3d 
1353 (Fed. Cir. 1998) (under 38 U.S.C.A. § 1110, an appellant 
must submit proof of a presently existing disability 
resulting from service in order to merit an award of 
compensation).   

With regard to the claim for residuals of chemical exposure, 
the Board finds that this claim must also be denied.  There 
is no competent evidence to show that the Veteran currently 
has a disability associated with residuals of chemical 
exposure.  Gilpin.  In this regard, the Veteran was not 
treated for skin symptoms during service, and the earliest 
evidence of a skin disorder is dated in 2007.  This is about 
37 years after separation from service.  This lengthy period 
without treatment weighs against the claim.  See Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).  In addition, there is 
no competent evidence of a nexus between a skin disorder (or 
any other disorder) and the Veteran's service.  See 38 C.F.R. 
§ 3.303(d).  

With respect to the Veteran's own contentions, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge.  Bostain v. West, 11 Vet. App. 124, 127 (1998) 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a 
layperson without the appropriate medical training and 
expertise is not competent to provide a probative opinion on 
a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  
Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  

The issues on appeal are based on the contention that 
residuals due to chemical exposure, and residuals due to 
Agent Orange exposure, were caused by service that ended in 
1969.  In this case, when the Veteran's service reports 
(which do not show service in Vietnam), service treatment 
reports (which only show two treatments for headaches in 
1967, with no relevant findings upon separation from 
service), and his post-service medical records are considered 
(which do not contain competent evidence to show that the 
Veteran has the claimed conditions, or that any such claimed 
conditions are related to the Veteran's service), the Board 
finds that the evidence outweighs the Veteran's contentions 
that he has residuals due to chemical exposure, and residuals 
due to Agent Orange exposure, that are related to his 
service.    

In reaching these decisions, the Board has considered the 
doctrine of reasonable doubt, however, as is stated above, 
the preponderance of the evidence is against the appellant's 
claims, and the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).    


II.  Duties to Notify and Assist

The Board is required to ensure that the VA's "duty to 
notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).  The notification obligation in 
this case was accomplished by way of a letter from the RO to 
the Veteran dated in December 2003.  Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 
112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  

The RO also provided assistance to the appellant as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  It 
appears that all known and available service treatment 
reports, and post-service records relevant to the issues on 
appeal have been obtained and are associated with the 
Veteran's claims file.  The RO has obtained the Veteran's VA 
medical records.  

The Veteran has not been afforded an examination, and 
etiological opinions have not been obtained.  Under McLendon 
v. Nicholson, 20 Vet. App. 79 (2006), in disability 
compensation (service connection) claims, the VA must provide 
a VA medical examination when there is: (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, and (2) evidence establishing that 
an event, injury, or disease occurred in service or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.   

In this case, the Veteran's service reports do not show 
service in Vietnam, the Veteran's service treatment reports 
do not show any relevant treatment (other than two treatments 
for headaches), there were no relevant findings upon 
separation from service, the claimed conditions are not 
shown, nor is there is any competent evidence to show that 
any such claimed conditions are related to the Veteran's 
service.  Given the foregoing, the Board finds that the 
standards of McLendon have not been met.  See also 38 C.F.R. 
§ 3.159(c)(4) (2008); Wells v. Principi, 327 F. 3d 1339, 1341 
(Fed. Cir. 2002).  Simply stated, the Board finds that the 
service and post-service medical record provides evidence 
against these claims, and further development is not 
required.  In sum, the duties to notify and assist have been 
adequately met.    


ORDER

Service connection for residuals due to chemical exposure, 
and residuals due to Agent Orange exposure, is denied. 


____________________________________________
MARY SABULSKY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


